 


113 HRES 372 IH: Providing for the consideration of legislation to reopen the Government.
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 372 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2013 
Mr. Van Hollen (for himself, Mr. George Miller of California, and Mrs. Lowey) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for the consideration of legislation to reopen the Government. 
 
 
That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 1164) the Government Shutdown Prevention Act. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: 
 (1)one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; 
 (2)a proper amendment in the nature of a substitute providing a continuing resolution through November 15, 2013, consistent with the level of appropriations provided for by the engrossed Senate amendment to H.J. Res. 59, if offered by Representative Van Hollen of Maryland or his designee, which shall be in order without intervention of any point of order except for those arising under clause 7 of rule XVI, shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and 
 (3)one motion to recommit with or without instructions. 
2.If the amendment in the nature of a substitute referenced in the first section is offered and fails of adoption, then H.R. 1164 shall be referred to the Committee on Appropriations.  
3. Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 1164.  
 
